DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/05/2020 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “lower aperture” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1-20 objected to because of the following informalities:  
Claim 1 recites “said upper region configured to releasably couple to an exterior of a cooking grill proximate a lower aperture formed in an exterior lower portion of the cooking grill” Should read “said upper region configured to releasably couple to an exterior of the cooking grill proximate a lower aperture formed in an exterior lower portion of the cooking grill”. It is considered as typo.

Claim 7 recites “said chamber body” should read “said heat chamber body”.

Claim 8 recites “said mounting adapter configured to selectively releaseably engage a mounting sleeve that is coupled to a lower portion of the cooking chamber portion of the grill” should read “said mounting adapter configured to selectively and releaseably engage a mounting sleeve that is coupled to a lower portion of the cooking chamber portion of the grill”.

Claim 14 recites “said chamber body” should read “said heat chamber body”.

Claim 15 recites “configured to selectively releaseably engage the ash catcher mount” should read “configured to selectively and releaseably engage the ash catcher mount”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites the limitation "the cooking chamber" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2, recites the limitation "the cooking chamber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3, recites the limitation "the cooking chamber" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong US 20200008618 in view of Henderson US 2894448.

Seong teaches:
1. A smoke and heat source device (fig.2,66) for a cooking grill (fig.2, 10 and 30), said device comprising: 	a heat chamber (see figure 6 below where the examiner labeled originally not labeled heat chamber), configured to contain a heat source (fig.2, 68; a fuel wood loading place disposed in the heat chamber), said heat chamber having a sidewall (see figure 6 below where the examiner labeled originally not labeled sidewall) and an upper region defining an upwardly-facing top opening (see figure 6 below where the examiner labeled originally not labeled upper region and opening), said upper region configured to releasably couple to an exterior of a cooking grill (fig.8,63) proximate a lower aperture (see figure 6 below where the examiner labeled originally not labeled lower aperture) formed in an exterior lower portion (see figure 6 below where the examiner labeled originally not labeled lower portion) of the cooking grill; (fig.8, upper region of heat chamber enable to releasably insert into exterior lower portion groove 63 of the cooking grill 10); and 
	
	wherein said device (fig.2, 66) is operable to direct heat and smoke through said top opening and the lower aperture to the cooking chamber of the grill (fig.8, fuel wood load place that inside of heat chamber includes air adjust member direct heat and smoke through lower aperture (see examiner annotated fig.6) and opening (see examiner annotated fig.6) to the cooking chamber of grill (fig.6, 10)).

2. The smoke and heat source device of claim 1, further in combination with the cooking grill, wherein the cooking chamber of said cooking grill is configured to support a food item to be cooked, said cooking grill adapted for low temperature cooking or smoking of food (fig.2,30; page.1, para.0009).

	However, Seong teaches the invention as discussed above, but is silent on access door.
	Henderson teaches:

	Regarding claim 1, an access door operably disposed along said sidewall of said heat chamber, said access door configured to provide selective access to an interior of said heat chamber (fig.2, 32 door; col.3, line 62 -65).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Seong by using a door on the firebox as taught by Henderson in order to add charcoal, wood chips to the firebox when needed, without dismantling parts or removing whatever is being cooked; it beneficially improve a way that convenient user easily add fuel to firebox avoid to burn the hand or drop cooking food when removing cooking plate or parts. Examiner note: Seong teaches a mesh (wood loading place) inside of heat device; Henderson teaches an access door on the sidewall of firebox; however, it would be easy to modify Seong heat device sidewall having a door, and mesh has an opening align with the door that allowing user to access inside of heat device. 

Annotated Seong fig.6:

    PNG
    media_image1.png
    985
    747
    media_image1.png
    Greyscale

Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong US 20200008618 in view of Henderson US 2894448 as applied to claim 1-2 above, and further in view of Schlosser US 5036832.

	Seong in view of Henderson teaches the invention substantially as claimed for the device, further Seong regarding claim 3 teaches originally not labeled upper region and opening), said heat transfer aperture configured to allow the heat and smoke to transfer through the lower aperture in the cooking chamber portion of said cooking grill (fig.8, fuel wood load place that inside of heat chamber includes air adjust member direct heat and smoke through lower aperture (see examiner annotated fig.6) and opening (see examiner annotated fig.6) to the cooking chamber of grill (fig.6, 10)).

	Regarding claim 4, The smoke and heat source device and cooking grill of claim 3, wherein said 

	Regarding 5, The smoke and heat source device and cooking grill of claim 4, wherein 

	Regarding claim 6, The smoke and heat source device and cooking grill of claim 5, wherein 

Annotated Seong fig.6:

    PNG
    media_image1.png
    985
    747
    media_image1.png
    Greyscale


	However, Seong in view of Henderson teaches the invention as discussed above, but is silent on mounting adapter (claim 3), handle portion and mounting tab (claim 4-7) and slots (claim 7).

	Schlosser teaches:
	Regarding claim 3, a mounting adapter configured to mount said device (fig.3,80).

	Regarding claim 4, the mounting adapter comprises a handle portion (fig.3, 81) and a mounting tab (fig.3, 84) disposed on an upper portion of said sidewall.

	Regarding claim 5, said handle portion(fig.3, 81) and said mounting tab (fig.3, 84) are spaced apart from one another and positioned in spaced arrangement  along an exterior of said sidewall (fig.3, 83; handle portion and mounting tab are spaced apart by curve portion 83 along the wall of basket).

	Regarding claim 6, said handle portion (fig.3, 81) and said mounting tab (fig.3, 84) are positioned to align with respective receiver slots (fig.3, 62,65; slots) formed in said mounting sleeve, such that said handle portion and said mounting tab are insertable and rotatably engageable with respective ones of said receiver slots, wherein said device is supported by said mounting sleeve when said handle portion and said mounting tab are fully engaged with said mounting sleeve (col.5, line 24-40; the extending free ends 84 and the hoop portion 81 are pushed up through the neck portions 63,65 of the L-slots and the J-slot, respectively. The basket 90 is then rotated or twisted so that the free ends 84 rest on the ledges formed by the horizontal portions 64 of the L-slots).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Seong connection only between heat chamber and exterior of cooking chamber with Schlosser connection includes handle portion, mounting tab and slots, because the substitution of one known element for another would have yielded predictable results of connect heat chamber and cooking chamber. The connection is provided between the heat chamber and the exterior of cooking chamber beneficially convenient user to easily release/mount the heat chamber from/to the cooking chamber without disconnected the whole apparatus, and no extra support plate is necessarily needed at the bottom of the heating chamber which is save the cost. 

Claim(s) 7-12,14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong US 20200008618 in view of Henderson US 2894448 and Schlosser US 5036832.

	Seong teaches:
	7. A heat source device (fig.2,66) for supplying heat to a cooking grill (fig.2, 10 and 30), said heat source device comprising: 
	a heat chamber body (see figure 6 below where the examiner labeled originally not labeled sidewall) that defines a heat chamber (see figure 6 below where the examiner labeled originally not labeled heat chamber), said chamber body configured to be spaced apart from a cooking chamber of the grill (fig.6, sidewall (see annotated fig.6) spaced apart from a cooking chamber of the grill (10)) and configured to support a combustible fuel heat source (fig.2. 68; a fuel wood loading place disposed in the heat chamber support combustible fuel); 
	
	
	a heat transfer aperture in an upper portion of said heat chamber body (see figure 6 below where the examiner labeled originally not labeled heat transfer aperture), said heat transfer aperture configured to direct heat and smoke to rise upward through an aperture in a lower portion of the cooking chamber portion of the grill (fig.8, fuel wood load place that inside of heat chamber includes air adjust member direct heat and smoke through lower aperture (see examiner annotated fig.6) and opening (see examiner annotated fig.6) to the cooking chamber of grill (fig.6, 10)); 
	

8. The heat source device of claim 7, wherein 

9. The heat source device of claim 8, wherein 

10. The heat source device of claim 9, wherein 

11. The heat source device of claim 7, further comprising a flue damper disposed on a portion of said heat chamber body and operable to regulate the amount of air flow into said heat chamber (fig.6,70).

12. The heat source device of claim 7, further comprising a fuel support rack removably disposed inside of said heat chamber body (fig.2, 68; removable fuel wood load place, the bottom as support rack).

14. A heat source device (fig.2,66) for supplying heat to a cooking grill (fig.2, 10 and 30), said heat source device comprising: 
	a heat chamber body (see figure 6 below where the examiner labeled originally not labeled sidewall) that defines a heat chamber (see figure 6 below where the examiner labeled originally not labeled heat chamber), said chamber body configured to be spaced apart from a cooking chamber of the grill (fig.6, sidewall (see annotated fig.6) spaced apart from a cooking chamber of the grill (10)) and configured to confine a combustible fuel heat source (fig.2. 68; a fuel wood loading place disposed in the heat chamber confine a combustible fuel); 
	
	
	a heat transfer aperture in an upper portion of said heat chamber body (see figure 6 below where the examiner labeled originally not labeled heat transfer aperture), said heat transfer aperture configured to allow heat and smoke to rise upward through an aperture in the lower portion of the grill (fig.8, fuel wood load place that inside of heat chamber includes air adjust member direct heat and smoke through lower aperture (see examiner annotated fig.6) and opening (see examiner annotated fig.6) to the cooking chamber of grill (fig.6, 10); 	

15. The heat source device of claim 14, wherein 

16. The heat source device of claim 15, wherein 

17. The heat source device of claim 16, ash catcher mount (fig.6,62) 

18. The heat source device of claim 14, further comprising a flue damper disposed along said heat chamber body, said flue damper operable to regulate the amount of air flow into said heat chamber (fig.6,70).

19. The heat source device of claim 14, further comprising a fuel support rack removably disposed inside of said heat chamber body (fig.2, 68; removable fuel wood load place, the bottom as support rack).

Annotated Seong fig.6:

    PNG
    media_image1.png
    985
    747
    media_image1.png
    Greyscale


However, Seong teaches the invention as discussed above, but is silent on access door.

	Henderson teaches:

	Regarding claim 7, an access door operably coupled to said heat chamber body, said access door configured to provide access to the heat source inside said heat chamber; wherein said heat source device is configured to allow a user to maintain and regulate the heat source without opening the cooking chamber of the cooking grill (fig.2, 32 door; col.3, line 62 -65).

	Regarding claim 14, an access door operably coupled to a sidewall of said heat chamber body, said access door configured to provide access to the heat source inside said heat chamber; wherein said heat source device is configured to allow a user to maintain and regulate the heat source without opening the cooking chamber of the cooking grill. (fig.2, 32 door; col.3, line 62 -65).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Seong by using a door on firebox as taught by Henderson in order to add charcoal, wood chips to the firebox when needed, without dismantling parts or removing whatever is being cooked; it beneficially improve a way that convenient for user easy to add fuel to firebox avoid to burn the hand or drop cooking food when removing cooking plate or parts. Examiner note: Seong teaches a mesh (wood loading place) inside of heat device; Henderson teaches an access door on the sidewall of firebox; however, it would be easy to modify Seong heat device sidewall having a door, and mesh has an opening align with the door that allowing user to access inside of heat device. 

	However, Seong in view of Henderson teaches the invention as discussed above, but is silent on mounting adapter, handle portion and mounting tab and slots.

	Schlosser teaches:
	Regarding claim 7, a mounting adapter (fig.3,80) configured to couple said heat source device to the cooking chamber of the grill.

	Regarding claim 14, a mounting adapter (fig.3,80) configured to releasably mount said heat source device to an ash catcher mount along a lower portion of the cooking grill.

	Regarding claim 8, said mounting adapter comprises a handle portion (fig.3, 81) and a mounting tab (fig.3, 84).

	Regarding claim 15, said amounting adapter comprises a handle portion (fig.3, 81) and a mounting tab (fig.3, 84).

	Regarding claim 9, said handle portion (fig.3,81) and said mounting tab (fig.3,84) are spaced apart from one another and positioned in spaced arrangement along an exterior of said chamber body (fig.3, 83; handle portion and mounting tab are spaced apart by curve portion 83 along the wall of basket).

	Regarding claim 16, said handle portion (fig.3,81) and said mounting tab (fig.3,84) are spaced apart from one another and positioned in spaced arrangement along an exterior of said heat chamber body (fig.3, 83; handle portion and mounting tab are spaced apart by curve portion 83 along the wall of basket).

	Regarding claim 10, said handle portion and said mounting tab are positioned to align with respective receiver slots formed in the mounting sleeve, wherein said handle portion and said mounting tab are insertable and rotatably engageable with respective ones of said receiver slots (fig.3, 62,65; slots), wherein said heat source device is supportable by the mounting sleeve when said handle portion and said mounting tab are fully engaged with the mounting sleeve (col.5, line 24-40; the extending free ends 84 and the hoop portion 81 are pushed up through the neck portions 63,65 of the L-slots and the J-slot, respectively. The basket 90 is then rotated or twisted so that the free ends 84 rest on the ledges formed by the horizontal portions 64 of the L-slots).

	Regarding claim 17, said handle portion and said mounting tab are positioned to align with respective receiver slots formed in the ash catcher mount, such that said handle portion and said mounting tab are insertable and rotatably engageable with the respective receiver slots (fig.3, 62,65; slots), wherein said heat source device is supported by the ash catcher mount when said handle portion and said mounting tab are fully engaged with the ash catcher mount (col.5, line 24-40; the extending free ends 84 and the hoop portion 81 are pushed up through the neck portions 63,65 of the L-slots and the J-slot, respectively. The basket 90 is then rotated or twisted so that the free ends 84 rest on the ledges formed by the horizontal portions 64 of the L-slots).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to substitute the Seong connection only between heat chamber and cooking chamber with Schlosser connection includes handle portion, mounting tab and slots, because the substitution of one known element for another would have yielded predictable results of connect heat chamber and cooking chamber. The connection is provided between the heat chamber and the exterior of cooking chamber beneficially convenient user to easily release/mount the heat chamber from/to the cooking chamber without disconnected the whole apparatus, and no extra support plate is necessarily needed at the bottom of the heating chamber which is save the cost.  

Claim(s) 13,20 are rejected under 35 U.S.C. 103 as being unpatentable over Seong US 20200008618 in view of Henderson US 2894448 and Schlosser US 5036832 as applied to claim 7-12,14-19 above, and further in view of Olivotti US 4825845.

	Seong in view of Henderson and Schlosser teaches the invention substantially as claimed for the device, further Seong regarding claim 13 teaches 

20. The heat source device of claim 14, further comprising 

	However, Seong in view of Henderson and Schlosser teaches the invention as discussed above, but is silent on an ash catch pan removably inserted into said heat chamber of said heat chamber body.

Olivotti teaches:
	Regarding claim 13, an ash catch pan removably inserted into said heat chamber of said heat chamber body (fig.3, H1, removable ash pan enable to insert into the heat chamber H).

Regarding claim 20, an ash catch pan removably inserted into said heat chamber of said heat chamber body (fig.3, H1, removable ash pan enable to insert into the heat chamber H).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Seong in view of  Henderson and Schlosser by removable ash pan as taught by Olivotti in order to catch ash from burned fuel; in addition, it also beneficially convenient user to pull out or push in the ash pan into heat chamber for clean purpose without open any other parts of heat device or cooking chamber. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761


/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761